990 F.2d 1163
UNITED STATES of America, Plaintiff-Appellee,v.Anthony Dwayne ANDERSON, Defendant-Appellant.
No. 91-50113.
United States Court of Appeals,Ninth Circuit.
April 22, 1993.

Before POOLE, WIGGINS and LEAVY, Circuit Judges.ORDER


1
The opinion filed July 13, 1992 and appearing at 970 F.2d 602 (9th Cir.1992) is amended as follows:


2
1.  The second complete sentence on page 607, beginning "The government agreed to a stipulation ..." is stricken, and replaced with "The government entered into a specific agreement to charge "a quantity of cocaine (less than five kilos)."   In Anderson's view, this amounted to a stipulation as to the maximum quantity of drugs he distributed."


3
2. The text of footnote 8, 970 F.2d at 608 n. 8, beginning "While the Parole Commission ...", is stricken from the opinion.


4
With these amendments, the panel has voted unanimously to deny the petition for rehearing.


5
The petition for rehearing is DENIED.